DETAILED ACTION
Claims 1 through 8 originally filed 19 May 2020. Claims 1 through 8 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 8 rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka (US Pub. 2009/0207875) in view of Kitamura et al. (Kitamura, US Pub. 2002/0137245) and further in view of Hayashi et al. (Hayashi, US Pub. 2012/0099872).

Regarding claim 1, Nagasaka discloses, "A substrate" (p. [0045] and Fig. 4, pt. 10).  "A light transmitting window configured to transmit laser light from the semiconductor layers" (p. [0046] and Fig. 4, pts. 22 and 24c).  "A first electrode pad" (p. [0046] and Fig. 3, pt. 24a).  "A second electrode pad" (p. [0047] and Fig. 3, pt. 26a).  Nagasaka does not explicitly disclose, "Semiconductor layers including a lower contact layer, a lower reflector layer, an active layer, an upper reflector layer, and an upper contact layer."  "[The semiconductor layers] are laminated, in the order named, on the substrate."  "[The first electrode pad] connected to the upper contact layer."  "[The second electrode pad] connected to the lower contact layer."  "Wherein the substrate is classified into a first region, a second region, a third region, and a fourth region by both a straight line extending in a first direction passing through a center of the substrate in a plan view and a straight line extending in a second direction perpendicular to the first direction and passing through the center of the substrate."  "The first electrode pad being situated in the first region."  "The second electrode pad being situated in the second region."  Kitamura discloses, "Semiconductor layers including a lower contact layer, a lower reflector layer, an active layer, an upper reflector layer, and an upper contact layer" (p. [0050] and Fig. 1, pts. 21, 22, 24, 27, and 28).  "[The semiconductor layers] are laminated, in the order named, on the substrate" (p. [0050] and Fig. 1, pts. 21, 22, 24, 27, and 28).  "[The first electrode pad] connected to the upper contact layer" (p. [0059] and Fig. 1, pts. 5 and 28).  "[The second electrode pad] connected to the lower contact layer" (p. [0057] and Fig. 1, pts. 4 and 21).  "Wherein the substrate is classified into a first region, a second region, a third region, and a fourth region by both a straight line extending in a first direction passing through a center of the substrate in a plan view and a straight line extending in a second direction perpendicular to the first direction and passing through the center of the substrate" (Fig. 3, pt. 100, where chip 100 may be demarked into upper left, upper right, lower left, and lower right portions).  "The first electrode pad being situated in the first region" (Fig. 3, pt. 24a, where the lower left portion defined as the section in which pad 24a is present).  "The second electrode pad being situated in the second region" (Fig. 3, pt. 26a, where the lower right portion defined as the section in which pad 26a is present).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagasaka with the teachings of Kitamura.  In view of the teachings of Nagasaka regarding a VCSEL driven by electrodes, the additional inclusion of intermediary contact layers as taught by Kitamura would enhance the teachings of Nagasaka by facilitating current flow through the laser device.
The combination of Nagasaka and Kitamura does not explicitly disclose, "A first dummy pad."  "A second dummy pad."  "Wherein the first electrode pad, the second electrode pad, the first dummy pad, and the second dummy pad are disposed on the semiconductor layers at a place different from the light transmitting window."  "The first dummy pad being situated in the third region."  "The second dummy pad being situated in the fourth region."  Hayashi discloses, "A first dummy pad" (p. [0066] and Fig. 5C, pt. 51c).  "A second dummy pad" (p. [0066] and Fig. 5C, pt. 51d).  "Wherein the first electrode pad, the second electrode pad, the first dummy pad, and the second dummy pad are disposed on the semiconductor layers at a place different from the light transmitting window" (p. [0066] and Fig. 5C, pts. 51a, 51b, 51c, 51d, and 52).  "The first dummy pad being situated in the third region" (Fig. 5C, pt. 51c, where orienting chip 50 such that electrodes 51a and 51b in the lower sections places dummy pad 51c in the upper right portion).  "The second dummy pad being situated in the fourth region" (Fig. 5C, pt. 51d, where orienting chip 50 such that electrodes 51a and 51b in the lower sections places dummy pad 51d in the upper left portion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Nagasaka and Kitamura with the teachings of Hayashi.  In view of the teachings of Nagasaka regarding a laser emitter mounted on the electrode pads, the additional inclusion of dummy pads as taught by Hayashi would enhance the teachings of Nagasaka and Kitamura by providing even structural support for the laser device.

Regarding claim 2, Nagasaka discloses, "A substrate" (p. [0045] and Fig. 4, pt. 10).  "A light transmitting window configured to transmit laser light from the semiconductor layers" (p. [0046] and Fig. 4, pts. 22 and 24c).  "A first electrode pad" (p. [0046] and Fig. 3, pt. 24a).  "A second electrode pad" (p. [0047] and Fig. 3, pt. 26a).  Nagasaka does not explicitly disclose, "Semiconductor layers including a lower contact layer, a lower reflector layer, an active layer, an upper reflector layer, and an upper contact layer."  "[The semiconductor layers] are laminated, in the order named, on the substrate."  "[The first electrode pad] connected to the upper contact layer."  "[The second electrode pad] connected to the lower contact layer."  Kitamura discloses, "Semiconductor layers including a lower contact layer, a lower reflector layer, an active layer, an upper reflector layer, and an upper contact layer" (p. [0050] and Fig. 1, pts. 21, 22, 24, 27, and 28).  "[The semiconductor layers] are laminated, in the order named, on the substrate" (p. [0050] and Fig. 1, pts. 21, 22, 24, 27, and 28).  "[The first electrode pad] connected to the upper contact layer" (p. [0059] and Fig. 1, pts. 5 and 28).  "[The second electrode pad] connected to the lower contact layer" (p. [0057] and Fig. 1, pts. 4 and 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagasaka with the teachings of Kitamura for the reasons provided above regarding claim 1.  
The combination of Nagasaka and Kitamura does not explicitly disclose, "A first dummy pad."  "A second dummy pad."  "Wherein the first electrode pad, the second electrode pad, the first dummy pad, and the second dummy pad are disposed on the semiconductor layers at a place different from the light transmitting window."  Hayashi discloses, "A first dummy pad" (p. [0066] and Fig. 5C, pt. 51c).  "A second dummy pad" (p. [0066] and Fig. 5C, pt. 51d).  "Wherein the first electrode pad, the second electrode pad, the first dummy pad, and the second dummy pad are disposed on the semiconductor layers at a place different from the light transmitting window" (p. [0066] and Fig. 5C, pts. 51a, 51b, 51c, 51d, and 52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Nagasaka and Kitamura with the teachings of Hayashi for the reasons provided above regarding claim 1.  
The combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein the light transmitting window is situated between the first dummy pad and the second dummy pad."  The examiner takes Official Notice of the fact that it was known to place an emission region directly between a pair of pads when there is sufficient area between those pads for the emission region. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the location of the emission region so as to be between the dummy pads so as to make the chip more compact, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 3, the combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein the first dummy pad and the second dummy pad are an oblong rectangular shape."  The examiner takes Official Notice of the fact that it was known in the art to form pads in an oblong rectangular shape so as to provide a desired manner of structural support as well as only cover a limited surface area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the dummy pads into an oblong rectangle so as to provide a desired structural support while also adjusting the surface area coverage of the pads, since it has been held that altering the configuration of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein a length of a short side of the oblong rectangular shape is greater than or equal to 5 micrometers and smaller than or equal to 40 micrometers."  "Wherein a length of a long side of the oblong rectangular shape is greater than or equal to 80 micrometers and smaller than or equal to 100 micrometers."  The examiner takes Official Notice of the fact that it was known in the art that it is important to properly size a structural pad such that the pad is both large enough to provide the associated structural functions while also small enough so as to not interfere with any other components present on the same surface as the pad. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the dimensions of the dummy pads so as to be large enough to perform the required support functions while also leaving room for the laser emission region and the driving electrodes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, the combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein a plurality of said first dummy pads are provided."  "Wherein the plurality of first dummy pads are aligned in the second direction perpendicular to the first direction."  The examiner takes Official Notice of the fact that it was known in the art to form an oblong component in multiple parts arranged along the longer dimension so as to reduce the mass of the original component and/or provide a mark indicative of direction. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the first dummy pad to be constituted of multiple dummy pads arranged in a row so as to cause the pad to either exhibit reduced mass and provide an additional marking function, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
The combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein a length of each of the first dummy pads in the first direction ranges from 20 micrometers to 40 micrometers."  The examiner takes Official Notice of the fact that it was known in the art that it is important to properly size a structural pad such that the pad is both large enough to provide the associated structural functions while also small enough so as to not interfere with any other components present on the same surface as the pad. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the dimensions of the dummy pads so as to be large enough to perform the required support functions while also leaving room for the laser emission region and the driving electrodes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, the combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein a distance from an edge of the substrate to an edge of the first dummy pad that is closest to the edge of the substrate is greater than or equal to 20 micrometers and less than or equal to 50 micrometers."  The examiner takes Official Notice of the fact that it was known in the art to arrange a pad on a chip at a minimum distance from the edge of the chip. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the spacing of the dummy pads from the edge of the substrate according to the manufacturing constraints and structural requirements placed on the pads, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, the combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein the first dummy pad and the second dummy pad are an oblong rectangular shape."  The examiner takes Official Notice of the fact that it was known in the art to form pads in an oblong rectangular shape so as to provide a desired manner of structural support as well as only cover a limited surface area. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shape the dummy pads into an oblong rectangle so as to provide a desired structural support while also adjusting the surface area coverage of the pads, since it has been held that altering the configuration of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
The combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein a length of a short side of the oblong rectangular shape is greater than or equal to 5 micrometers and smaller than or equal to 40 micrometers."  "Wherein a length of a long side of the oblong rectangular shape is greater than or equal to 80 micrometers and smaller than or equal to 100 micrometers."  The examiner takes Official Notice of the fact that it was known in the art that it is important to properly size a structural pad such that the pad is both large enough to provide the associated structural functions while also small enough so as to not interfere with any other components present on the same surface as the pad. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the dimensions of the dummy pads so as to be large enough to perform the required support functions while also leaving room for the laser emission region and the driving electrodes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, the combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein a plurality of said first dummy pads are provided."  "Wherein the plurality of first dummy pads are aligned in a second direction perpendicular to the first direction."  The examiner takes Official Notice of the fact that it was known in the art to form an oblong component in multiple parts arranged along the longer dimension so as to reduce the mass of the original component and/or provide a mark indicative of direction. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the first dummy pad to be constituted of multiple dummy pads arranged in a row so as to cause the pad to either exhibit reduced mass and provide an additional marking function, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
The combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein a length of each of the first dummy pads in a first direction ranges from 20 micrometers to 40 micrometers."  The examiner takes Official Notice of the fact that it was known in the art that it is important to properly size a structural pad such that the pad is both large enough to provide the associated structural functions while also small enough so as to not interfere with any other components present on the same surface as the pad. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the dimensions of the dummy pads so as to be large enough to perform the required support functions while also leaving room for the laser emission region and the driving electrodes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 8, the combination of Nagasaka, Kitamura, and Hayashi does not explicitly disclose, "Wherein a distance from an edge of the substrate to an edge of the first dummy pad that is closest to the edge of the substrate is greater than or equal to 20 micrometers and less than or equal to 50 micrometers."  The examiner takes Official Notice of the fact that it was known in the art to arrange a pad on a chip at a minimum distance from the edge of the chip. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the spacing of the dummy pads from the edge of the substrate according to the manufacturing constraints and structural requirements placed on the pads, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneko (US Pub. 2006/0284197) is cited for teaching a laser device having alignment marks that are similar in placement to the claimed dummy pads.
Nishida (US Pub. 2007/0286249) is cited for teaching a laser device having photodiode pads that are similar in placement to the claimed dummy pads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828